Me. Justice 'Texidoe
delivered the opinion of the court.
Santiago R. Roble brought an action in the Municipal Court of Aguadilla to recover $291.20 from, the Porto Rican Express Co. The defendant appeared specially and moved for a change of venue to the Municipal Court of San Juan, alleging that its main office and center of business were in San Juan and that the action is a personal one. The motion was accompanied by an affidavit of merits and a demurrer. On May 22, 1928, the municipal court denied the change of venue. Thereupon the Porto Rican Express Co. petitioned the District Court of Aguadilla for a writ of prohibition against municipal judge Víctor Igartúa and Santiago R. Ro-ble, ordering them to desist from further proceeding in the case. On June 1, 1928, the District Court of Aguadilla refused the writ and from that order this appeal was taken.
In the case of Arcelay v. American Railroad Co., ante, page 723; this court established the juridical doctrine on this matter of change of venue following the doctrine laid down by the Supreme Court of the United States in Power Co. v. Saunders, 274 U. S. 490. In conformity with the rules there recognized and applicable to the case under consideration, the defendant has a right to a change to the Municipal Court of San Juan. The ruling of the District Court of Aguadilla refusing the writ of prohibition is erroneous.
The order appealed from must be reversed and the case remanded to the court below for further proceedings not inconsistent with this opinion.
Mr. Justice Wolf took no part in the decision of this case.